DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the phrase “a built in-situ coaxial layer” lacks clarity. The specific structure is not defined, in the claims or specification. For purposes of examination the examiner interprets this phrase as any coaxial layer manufactured in one position and not moved. 
Regarding Claims 1, 7, 11 and 17, the phrase “a piezoelectric” lacks clarity. Usually this refers to a membrane, element or assembly. For purposes of examination, a piezoelectric assembly will be used as the interpretation. 
Regarding Claim 5, the phrase “acoustic aperture” lacks clarity. For purposes of examination this will be interpreted to mean any opening allowing sound to pass through. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 3-4, 10-11, 13-14, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chaggares (US 2017/0052061).
Regarding Claim 1, Chaggares discloses a hydrophone for measuring acoustic energy from a high frequency ultrasound transducer [Abstract], comprising: a frame [#104 of Fig 3A; 0033]; a membrane assembly [ #102-#310 of Fig 3A] supported by the frame and comprising a piezoelectric (assembly) [ #102 - #106 of Fig 1; 0029]; an electrode pattern formed within the piezoelectric to define an active area [Abstract; #212a, #212b of Fig 4; 0034; 0037] and a built in-situ coaxial layer connected to the active area [#128 of Fig 3B, 4].
Regarding Claim 11, Chaggares discloses a method of making a hydrophone for measuring acoustic energy from a high frequency ultrasound transducer [Abstract], comprising: stretching a membrane film across a frame [ #102-#310 of Fig 3A; 0033]; placing a piezoelectric (assembly) on the membrane film [ #102 - #106 of Fig 1; 0029]; selectively removing a portion of the piezoelectric to create an active area [Abstract; #212a, #212b of Fig 4; 0034; 0037]; and connecting an in-situ coaxial layer to the active area [#128 of Fig 3B, 4].
Regarding Claims 3 and 13, Chaggares also discloses a membrane film attached to the frame [#106 of Fig 3A; 0029], wherein the built in-situ coaxial layer is placed on the membrane frame [#128 of Fig 3A; 0026].
Regarding Claims 4 and 14, Chaggares teaches a plurality of vias that electrically connect the membrane film and the built in-situ coaxial layer [#210, #212; #220 of Fig 4; 0036].	
Regarding Claims 10 and 20, Chaggares also discloses wherein the hydrophone comprises a water- proof casing [0059].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaggares (US 2017/0052061), as applied to claims 1 and 11 above, and further in view of Harhen (US 2013/0068382).
Regarding Claims 2, 6, 12, and 16, Chaggares does not explicitly teach – but Harhen does teach an insulating layer connected to the in-situ coaxial layer [#15a of Fig 5A; 0007; 0027] and wherein the insulating layer covers at least a part of a ground trace on the built in-situ coaxial layer [#15a of Fig 5A; 0007; 0031]. It would have been obvious to modify the system and method of Chaggares to include an insulating layer to allow the device to remain insulated from outside interference but still completing a circuit. 

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaggares (US 2017/0052061), as applied to claims 1 and 11 above, and further in view of Conti (US 2010/0158279).
Regarding Claims 5 and 15, Chaggares does not explicitly teach – but Conti does teach wherein the membrane film comprises an acoustic aperture [0026-32]. It would have been . 

Claims 17-19 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaggares (US 2017/0052061), as applied to claims 1 and 11 above, and further in view of Healey (WO 2014/118729)
Regarding Claims 7 and 17, Chaggares does not explicitly teach  - but Healey does teach a member placed on the piezoelectric, wherein the member includes an aperture that exposes the piezoelectric [#1, #3 of Fig 1, 2; Page 11, Lines 1-5]. It would have been obvious to modify the system and method of Chaggares to include a member and aperture to improve sensitivity to various frequencies. 
Regarding Claims 8 and 18, Chaggares does not explicitly teach  - but Healey does teach wherein the active area is located within the aperture of the member [Abstract]. It would have been obvious to modify the system and method of Chaggares to include a member and aperture to improve sensitivity to various frequencies.
Regarding Claims 9 and 19, Chaggares does not explicitly teach  - but Healey does teach wherein at least one of the member or the built in-situ coaxial layer are sputtered [0050]. It would have been obvious to modify the system and method of Chaggares to use sputtering to provide a more reliable connection. 

Response to Arguments
Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant has asserted that primary reference Chaggares is not applicable as prior art – because the present application is a Continuation-in-Part of Chaggares and “therefore properly shares the same priority date”. This is incorrect. The applicant bears the burden of specifying which elements are new in the present application that were not present in the parent application, Chaggares. Since the applicant has not specified which elements of the application have the earlier priority date, and which ones have the later filed priority date – this assertion is dismissed. Given that the Specification of the Chaggares PG-PUB is 20 pages and 63 paragraphs long, while the pending application is 34 pages and 98 paragraphs long, it is quite clear that a significant portion of the present disclosure does not get the benefit of the earlier priority date. Rejections under 35 USC 102 and 103 are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645

/JAMES R HULKA/Primary Examiner, Art Unit 3645